MEMORANDUM OPINION
 	No. 04-02-00387-CV
 
Jay THOMAS and Jack Thomas,
Appellants
v.
Linda Thomas BARNETT, Individually and as Independent Executrix of the Estate of Elizabeth
"Betsy" L. Thomas, Susan Thomas, and Black Stone Mineral Company, L.P.,
Appellees
From the Probate Court No. 1, Bexar County, Texas
Trial Court No. 2001-PC-0115
Honorable Polly Jackson Spencer, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	June 25, 2003
DISMISSED
	The parties have filed a joint motion to dismiss, which has been signed by the attorneys for
all parties.  The motion states that the parties have entered into a settlement agreement and no longer
wish to proceed with this appeal.  Furthermore, the parties have agreed that costs of appeal are to be
taxed against the party who incurred them.  The parties' motion to dismiss is granted, and this appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(2).  Costs of appeal are taxed against the parties who
incurred them. 
							PER CURIAM